President of the General Assembly Secretary-General,
Heads of State and Government,
Heads of Delegation Ladies and Gentlemen,
Trust - Responsibility - Commitment
These are the three pillars that influence mutual aid and cooperation among our various countries: effective multilateralism.
These are the three values that are needed to safeguard this multilateralism and about which I would like to speak to you today.
THE PANDEMIC MUST SERVE AS AN EYE OPENER
Indeed, 2020 will be recalled as a painful year. The COVID-19 pandemic took us by surprise. Each of our States faced an unprecedented crisis.
The virus claimed the lives of hundreds of thousands of people. It shattered many families around the world. Its economic impact is also considerable.
But, in our minds, it has also led to uncertainty and questions about the future.
Yet, we should not be blinded by COVID-19. On the contrary, it should open our eyes to the shortcomings that have been exposed in our models of society, for example.
We must acknowledge the negative and disproportionate effects of the pandemic on those who suffer disproportionately from inequalities: women and girls, children, older persons and people with disabilities. No one should be left by the wayside.
NOT TO MENTION OTHER CHALLENGES
Excellencies,
Ladies and Gentlemen,
While we continue to combat the pandemic and its consequences with vigour and determination, we cannot turn our backs on the other major challenges of the twenty-first century.
Geopolitical tensions are palpable and conflicts are under way or loom in various corners of the globe. The health crisis only exacerbates these tensions.
They threaten the fragile balance of our world.
These conflicts are never inevitable.
Furthermore, they always have a devastating impact on populations...
The situation in the Gulf, for example, remains a source of serious concern and calls for the utmost prudence.
The JCPOA (Joint Comprehensive Plan of Action) remains crucial to ensuring that Iran’s nuclear programme is used exclusively for peaceful purposes. We must actively preserve this agreement and the non-proliferation regime.
The issue of the upcoming lifting of the conventional weapons embargo must not jeopardize the nuclear agreement and its achievements. This is a top priority for the region and its stability, international security and the global non-proliferation architecture.
In the Middle East, prospects for just and lasting peace remain the goal. There can be no peace in the Middle East without a permanent and just solution to the Palestinian question.
Nor can there be peace in the Middle East without Israel’s legitimate right to live in peace and security within internationally recognized borders.
There can be no peace in the Middle East without the eradication of terrorism.
Yes, the suspension of plans to formalize the annexation of parts of the occupied Palestinian territories is a step in the right direction.
But no, it is not enough. These plans must be abandoned once and for all. Annexation would seriously undermine the viability of a lasting solution and close the door to future negotiations.
We welcome recent announcements about the normalization of Israel’s relations with the United Arab Emirates and Bahrain. We must view this as a sign of hope that it can be a cornerstone of peace and stability in the entire region.
That said, international and multilateral efforts aimed at a meaningful resumption of talks must be actively supported to enable a negotiated and viable two-State solution based on international law and United Nations resolutions.
The security situation in much of the Sahel remains a matter of serious concern, despite numerous efforts and increased international mobilization.
Following a coup de force led by mutinous members of the Malian armed forces, Mali’s legal and constitutional order was challenged.
The legitimate demands, aspirations and frustrations of Malian citizens, who await solutions to the many challenges facing their country, should not be met in this way. We support all regional and inter-Malian efforts to establish as soon as possible a civil transition process in Bamako that will allow a return to constitutional order.
Many of Mali’s challenges are common to the entire region.
Terrorism, conflicts between pastoralists and farmers and inter-community tensions pose severe security threats.
A holistic approach is needed to combat violent extremism, while underscoring good governance, the fight against impunity, the strengthening of democratic institutions, a response to the grievances of marginalized groups and sustainable and inclusive development.
At the same time, an ever-increasing number of regions of the world experience the health, security and humanitarian implications of climate change and the degradation of biodiversity.
Drought and erratic weather conditions drive people from their homes, whether in Somalia, Yemen or Afghanistan. Melting polar ice is leading to the militarization of the Arctic.
The impact of climate change underscores the social, political, economic and environmental causes of conflict.
The climate emergency is a challenge to peace. There is no more time to waste.
This cause must be a concern for us all.
The Sustainable Development Goals and, more generally, the 2030 Agenda are essential tools for responding to the global challenges we face — be they poverty, inequality and climate and environmental degradation.
EFFECTIVE MULTILATERALISM AS A RESPONSE
Excellencies,
Ladies and Gentlemen,
In the light of these global challenges, we must act.
And admit that we cannot do it alone.
None of the common challenges I have mentioned can be addressed in isolation. None of these complex problems have simple solutions.
We have no choice but to join forces, even if it means reimagining the obvious or even changing our paradigms. But always in accordance with the principles of the Charter.
Multilateralism does not work on the basis of its essence; it works because there is a common will to make it work.
If this makes the task of those who take action difficult and the task of those who reflect easier, so be it. But let us not engage in the wrong fight.
It is when its relevance is questioned that multilateralism reveals its indispensable nature.
Today, more than ever, we need effective multilateralism.
Never as an objective in itself.
But always as a means to address the problems of which we are all part, in one way or another.
As a means to prevent crises head-on.
Through trust, responsibility and commitment.
TRUST
Excellencies,
Ladies and Gentlemen,
When I say trust, I mean trust in ourselves — trust in our individual and collective capacities, as demonstrated in our health-care services, to fight the pandemic.
Trust in our courage, resilience, knowledge and responsible behaviour, in combination with our scientific progress, to mitigate climate change.
Trust in our commitment to achieving sustainable development for all.
The international community has already overcome major challenges and we will do so again. Resignation is not an option.
When I speak of trust, I also mean mutual trust. Such trust forces us all to keep our word. It makes us maintain constant dialogue and put ourselves in each other’s shoes.
When we do not, or no longer do so, mistrust sets in and, sooner or later, makes the necessary cooperation too difficult or even impossible.
When I say trust, I mean good governance at the national, regional and international levels in order to gain the trust of citizens.
Good governance built on the foundation of the rule of law, democracy, accountability and full respect for human rights.
When I say trust, I mean trust in justice — justice that must be built on the unshakeable conviction that all individuals are equal and that no form of discrimination can alter that fact.
RESPONSIBILITY
Excellencies,
Ladies and Gentlemen,
Trust, responsibility, commitment.
As the United Nations, we have a responsibility to make global governance work. We contribute in various ways and at various levels, but every Member can benefit. We are the United Nations.
As such, we share the responsibility for making multilateralism work and to show its added value.
That is why we fully support Secretary-General Antonio Guterres’ continued efforts to reform the UN.
Reform for greater efficiency, greater transparency and greater responsiveness and adaptability.
We also reaffirm our full support for peacekeeping action. This is our recognition of the need to safeguard one of the most important instruments of the international community to support political processes, protect hundreds of thousands of civilians and help enforce ceasefires.
Making global governance and multilateralism work also means not hindering the functioning of its existing bodies.
Therefore, Belgium reaffirms its firm support for the ICC, an essential body in the fight against impunity for the most serious crimes that affect the entire international community. As an independent and impartial institution, the Court plays an indispensable role in this area. Accountability also means taking ownership of challenges so that we move from identifying them to taking action to address them. That is our responsibility to our contemporaries, but also, and above all, to our children and the next generations. That brings me to my next point — commitment.
COMMITMENT / WHAT BELGIUM IS DOING
The commitment to multilateralism is part of my country’s DNA.
Perhaps it is because it is not foreign to our history; our tradition of compromise.
International rules protect us.
Cooperation and our close relations have strengthened us.
Effective multilateralism allows us to punch above our weight. In this process, we, large and small, all have a voice and added value around the table.
Commitment is what helped Belgium obtain its sixth mandate in the UN Security Council.
As an elected Council member for 2019 and 2020, we continue to discharge our duty to advance peace and security daily.
In doing so, we recognize that the Security Council is not immune to geopolitical tensions. We see an imperfect body. We see 15 States that are not always able to resolve all conflicts.
However, we also see that the majority of decisions are unanimous.
The increased cooperation among the elected members is inspiring.
The steps taken to discuss new security threats, such as climate change, are encouraging.
Transitional justice is another area in which the United Nations can demonstrate ambition — for a comprehensive human rights-based approach, the centrality of justice and accountability.
These are all aspirations, which require coordination among the various national and international actors. Belgium contributes to achieving them and will continue to engage.
Commitment is also the driving force behind my country’s contribution to development cooperation and humanitarian aid.
This is what prompted Belgium to provide multi-year support to UNRWA — making our country one of its largest donors — to improve the lives of Palestinian refugees.
Belgium’s commitment is also reflected in its position as one of the main European donors to Yemen.
We also support UNICEF’s efforts to enable it to monitor children’s rights in conflicts.
Belgium’s commitment is reflected in its predictable direct multi-year funding to United Nations organizations active in the area of development. This allows for long-term action and an adequate response to the many crises.
Through its constant commitment to the work and strategic objectives of UN- Women, whose tenth anniversary we mark this year, my country is working towards the systematic integration of the gender dimension in its efforts. This is a cardinal principle of our foreign policy. That is why we believe in and endorse the work of Dr. Denis Mukwege in support of women who are victims of sexual violence in eastern Congo.
Furthermore, our armed forces are also committed. They are commitment to the fight against the threat of terrorism and to the Global Coalition Against Da’esh.
They are committed to participating in multilateral peace missions in Mali and Afghanistan, under the auspices of the UN, the European Union and NATO.
Lastly, a strong and solid Organization must be able to rely on the resources that its sovereign Member States decide to allocate to it.
Belgium is committed to continuing its efforts to ensure that the UN has the necessary resources for conducting its work in time — an indispensable component of effective multilateralism.
CONCLUSION
Excellencies,
Ladies and Gentlemen,
As we celebrate the seventy-fifth anniversary of the UN, under very special circumstances, we must not allow ourselves to be pessimistic.
Let us stand up. Let us face the challenges ahead and build on past achievements.
In the coming weeks, we will celebrate 20 years of progress in the women and peace and security agenda and the twenty-fifth anniversary of the Beijing Platform.
These are multilateral achievements in the global policy framework for women’s rights. These are two concrete examples of what we can do together to improve the lives of half of the world’s population. It matters. This is a project on which there is still much progress to be made.
These are but a few examples, but they matter.
Because they remind us that multilateralism can work. They remind us of the many benefits of effective multilateralism.
Let us therefore support it.
Without hesitation.
With trust, responsibility and commitment.
Thank you.